UNITED STATES DISTRICT COURT                                         NOT FOR PUBLICATION
EASTERN DISTRICT OF NEW YORK

SKIBOKY STORA,

                                 Plaintiff,

                 – against –                                        MEMORANDUM & ORDER

THE CITY OF NEW YORK, DETECTIVE                                        16-CV-4541 (ERK) (SJB)
CARL MCLAUGHLIN, AND OFFICER “JOHN
DOE,”

                                 Defendants.


KORMAN, J.:

        Plaintiff Skiboky Stora sued New York Police Department (“NYPD”) Detective Carl

McLaughlin, Officer “John Doe,” and the City of New York under 28 U.S.C. § 1983 for federal

civil rights violations arising out of his arrest on May 12, 2015. Stora alleges that Detective

McLaughlin wrongfully arrested him and unreasonably punched him in the head when Stora was

present at the 67th Precinct in order to identify his ex-girlfriend, who had violated Stora’s order of

protection against her.

                                              BACKGROUND

        Both parties present a different version of the events, each plagued with their own

inconsistencies. Plaintiff Skiboky Stora’s version of events is as follows: Stora resided in a

Brooklyn apartment with his girlfriend, Tina London, and her four minor children.1 Am. Compl.

¶¶ 16-18, ECF No. 2. After a violent incident in the home the previous night, see id. ¶¶ 19-24, the

Kings County Criminal Court issued orders of protection in Stora’s favor against Tina and her

adult son, Kenneth, on April 27, mandating that they refrain from being present at his home,


1
 Stora testified that both his and Tina’s names were on the lease for the apartment, but the bills were in his
name, and he paid the entirety of the rent. Stora Dep. at 58:2-6, 14-20, 23-24, ECF No. 44-10.
communicating with him via telephone, email, or any other means, and assaulting, harassment,

intimidating, or threatening him. Id. ¶ 26; Dudelson Decl., Pl.’s Ex. D., ECF 44-4. Later the same

day, after obtaining the order or protection and receiving “nine or ten stiches over the head,” Stora

Dep. at 40:25-41:1, Stora returned home. He used his keys to enter his and Tina’s apartment, and

once inside, found his bathroom door locked. Id. at 43:2-9, 47:25-48:1. Suspecting that it was

Kenneth locked in the bathroom, Stora called 911. Id. at 53:12-14. The police arrived and arrested

Kenneth for violating Stora’s order of protection against him. Id. at 43:11-16. No property was

damaged. Id. at 55:5-7.

       Stora’s version of events diverges most from Kenneth and Tina’s version of events as to

whether Kenneth or Stora was the trespasser on April 27. On April 30, 2015, Tina, reported to the

67th Precinct that, on April 26, Stora broke in through a window to (what she refers to as her

apartment) to steal and damage property inside. Speight Decl., Defs.’ Ex. G, ECF No. 49-7 (“Tina

Police Report”); Defs.’ Rule 56.1 Statements ¶ 1, ECF No. 47 (“Defs.’ 56.1 Stmts.”). Because Tina

did not personally observe Stora breaking into her apartment, Detective Carl McLaughlin met with

Tina’s son, Kenneth, who claims to have resided at the apartment and been present on April 26

while “Skiboky Stora and another man climbed from the roof and entered their apartment without

permission and removed items from the apartment.” Dudelson Decl., Defs.’ Ex. H, ECF No. 49-8

(“Kenneth Police Report”); Defs.’ 56.1 Stmts. ¶ 5. Both Tina and Kenneth explained that NYPD

officers arrived at the scene but “over [and] over . . . refused to arrest [Stora] or even search the

bag he had” because the officers “said he lives here and he can go,” Pl.’s Rule 56.1 Counter-

Statements ¶ 1, ECF No. 43 (“Pl.’s 56.1 Stmts.”) (quoting Tina Police Report), and advised that

Stora could enter the apartment “unattended and get his stuff.” Id. ¶ 5 (quoting Kenneth Police

Report).




                                                 2
       In investigating these reports, Detective McLaughlin asserts that he telephoned Stora’s

mother, Joan Taylor, at a number associated with Stora, prior to Stora’s arrest. Defs.’ 56.1 Stmts.

¶ 9. He claims that Taylor told him that Stora was “not home right now” but did “live[] here with

me” at the time. Id. Taylor submits that she never spoke by phone or in person with Detective

McLaughlin, never advised any law enforcement officer that her son lived at her residence with

her, nor was he living with her at the time. Taylor Aff., ECF No. 44-2.

       Stora and Detective McLaughlin communicated by telephone on May 10. During that call,

Stora informed Detective McLaughlin that Kenneth and Tina had violated Stora’s order of

protection against them, Am. Compl. ¶ 32; Defs.’ & Pl.’s 56.1 Stmts. ¶¶ 10-11, and Detective

McLaughlin advised Stora that Tina had been arrested following Stora’s complaint. Pl.’s 56.1

Counter-Stmts. ¶ 18, ECF No. 43. Acting on this information, Stora appeared at Kings County

Criminal Court the next day to inquire into the status of Tina’s arraignment, but was informed by

the clerk of the court that there was no record of arrest. Pl.’s 56.1 Counter-Stmts. ¶¶ 19-20. Stora

called the 67th Precinct and communicated to Lieutenant Williams that Detective McLaughlin

incorrectly informed him that Tina was arrested. Id. ¶ 21.

       On May 12, at around 6:00 a.m., Detective McLaughlin called Stora, requesting that he

come into the 67th Precinct to identify Tina and Kenneth before they could be arrested for violating

Stora’s order of protection against her. Defs.’ & Pl.’s 56.1 Stmts. ¶ 12; Pl.’s 56.1 Counter-Stmts.

¶¶ 22. Upon his arrival, Stora complains that Detective McLaughlin placed him in a locked

interrogation room for nearly three hours. Pl.’s 56.1 Counter-Stmts. ¶ 23.

       Stora claims that Detective McLaughlin came into the interrogation room at one point and

warned, “[Y]ou called my Lieutenant and made a problem for yourself.” Pl.’s 56.1 Counter-Stmts.

¶ 24. Detective McLaughlin then arrested Stora for burglary based upon Tina’s and Kenneth’s

reports, despite Stora’s assertion that he resided at the apartment allegedly burglarized. Defs.’ &


                                                 3
Pl.’s 56.1 Stmts. ¶¶ 15-16. Stora testified that Detective McLaughlin cited Stora’s call to his

Lieutenant as the motivator for his actions against Stora that day. Stora Dep. 36:24-37:7. After

being placed in handcuffs, Stora alleges that he was taken to a nearby holding cell and that

Detective McLaughlin stated, “You called my Lieutenant yesterday. You messed around with the

wrong gang. Are you trying to get me in trouble.” Pl.’s 56.1 Counter-Stmts. ¶ 32. Stora explains

that he did not see the approximately “250 pound[]” Detective McLaughlin approach him or make

contact with him, but felt “one or two punches” “with a closed fist.” Defs.’ 56.1 Stmts. ¶¶ 27-29;

Stora Dep. 90:5-16. No other people were present when the alleged punch occurred, Defs.’ 56.1

Stmts. ¶ 25, although Stora testified that there was another officer present in the interrogation room

when the arrest occurred, Stora Dep. 91:12-24.

        Stora did not report the injury to Central Booking or anyone else at the police station

because Detective McLaughlin allegedly threatened to “kill [him] and [his] family” if he told

anyone. Id. at 112:14-18. Kings County Hospital records indicate that Stora was seen three days

later, on May 15, 2015, for follow-up on a previous nose facture; there is no mention of an injury

to the head. Defs.’ 56.1 Stmts. ¶ 34; Speight Decl., Defs.’ Ex. N, ECF 49-14 (“May Med. R.”).

Stora’s physician’s records indicate that he also sought medical care on December 30, 2015, for

pain management, primarily for his back and knee, but did not report any injury to his head. Defs.’

Stmts. ¶ 35; Speight Decl., Defs.’ Ex. O, ECF 49-15 (“Dec. Med. R.”). Although unsupported by

medical documentation, Stora testifies that he continues to suffer “blackouts [and] . . . anxiety,”

Stora Dep. 91:6-11, as well as pain from an enduring “lump on the back of [his] head” and “fear

of police and . . . sleeping problems all compounded by [his] Post Traumatic Stress Disorder.” Id.

at 110:1-24.2


2
 Prior to this event, Stora suffered several gunshot wounds in the back at a homeless shelter, from which
he continues to receive treatment for chronic back pain and Post Traumatic Stress Disorder (“PTSD”). The


                                                   4
        On August 15, 2016, Stora filed a complaint against The City of New York, Detective

McLaughlin, and Officer “John Doe” (“a fictitious name intended to be a[n] [NYPD] officer”),

alleging excessive use of force, false arrest, and malicious prosecution by Detective McLaughlin;

failure to intervene by Officer John Doe; and various constitutional violations by the City of New

York. See Compl., ECF No. 1. Stora now concedes that he does not have a valid cause of action

against the City of New York or Officer John Doe. Opp. 19, ECF No. 45. Thus, I dismiss both

Officer Doe and the City of New York from this action. This leaves Detective McLaughlin as the

sole defendant now seeking summary judgment.

                                           DISCUSSION

   I.      The Summary Judgment Standard

        Summary judgment is appropriate when “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). “Conclusory allegations, conjecture, and speculation . . . are insufficient to create a genuine

issue of fact,” Kerzer v. Kingly Mfg., 156 F.3d 396, 400 (2d Cir. 1998). A “genuine” dispute is

said to exist “if the evidence is such that a reasonable jury could return a verdict for the nonmoving

party,” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “In deciding whether there is a

genuine issue of material fact as to an element essential to a party’s case, the court must ‘examine

the evidence in the light most favorable to the party opposing the motion, and resolve ambiguities

and draw reasonable inferences against the moving party.’” Abramson v. Pataki, 278 F.3d 93, 101

(2d Cir. 2002) (quoting Frito Lay, Inc. v. LTV Steel Co., 10 F.3d 944, 957 (2d Cir. 1993)). On

summary judgment, a district court judge “is not to resolve disputed questions of fact but only to

determine whether, as to any material issue, a genuine factual dispute exists.” Rogoz v. City of


PTSD causes him to get “panic attacks,” “nightmares,” and to be easily “overwhelmed with stress.” Stora
Dep. at 15:3-16:1, 16:9-19.


                                                  5
Hartford, 796 F.3d 236, 245 (2d Cir. 2015) (quoting Kaytor v. Elec. Boat Corp., 609 F.3d 537,

545 (2d Cir. 2010)).

   II.      False arrest claim

         A plaintiff asserting a false arrest claim under Section 1983 must prove that “(1) the

defendant intended to confine plaintiff; (2) plaintiff was conscious of the confinement; (3) plaintiff

did not consent to the confinement; and (4) the confinement was not otherwise privileged.” Singer

v. Fulton Cty. Sheriff, 63 F.3d 110, 118 (2d Cir. 1995) (quoting Broughton v. State, 37 N.Y.2d

451, 456 (1975). The only element at issue here is whether the arrest was privileged. Confinement

is privileged when probable cause to arrest exists. Jocks v. Tavernier, 316 F.3d 128, 135 (2d Cir.

2003). Probable cause to arrest is a complete defense to a false arrest claim. Weyant v. Okst, 101

F.3d 845, 852 (2d Cir. 1996). The defense “requires the arresting officer to have ‘knowledge or

reasonably trustworthy information sufficient to warrant a person of reasonable caution in the

belief that an offense has been committed by the person to be arrested.’” Martinez v. Simonetti,

202 F.3d 625, 634 (2d Cir. 2000) (quoting Singer, 63 F.3d at 119). Probable cause is based on the

totality of the circumstances. Kent v. Katz, 312 F.3d 568, 576 (2d Cir. 2002). “When determining

whether probable cause exists courts must consider those facts available to the officer at the time

of the arrest and immediately before it.” Panetta v. Crowley, 460 F.3d 388, 395 (2d Cir. 2006); see

also Fabrikant v. French, 691 F.3d 193, 214 (2d Cir. 2010).

         Detective McLaughlin argues that he is entitled to qualified immunity as long as Stora’s

arrest was at least supported by “arguable probable cause,” which exists when “(a) it was

objectively reasonable for the officer to believe that probable cause existed, or (b) officers of

reasonable competence could disagree on whether the probable cause test was met.” See Golino v.

City of New Haven, 950 F.2d 864, 870 (2d Cir. 1991); Cerrone v. Brown, 246 F.3d 194, 202-03

(2d Cir. 2001) (“Arguable probable cause exists when a reasonable police officer in the same


                                                  6
circumstances and possessing the same knowledge as the officer in question could have reasonably

believed that probable cause existed in the light of well-established law.” (quotation marks and

citation omitted)).

       The purpose of qualified immunity is to “give[] government officials breathing room to

make reasonable but mistaken judgments” by “protect[ing] all but the plainly incompetent or those

who knowingly violate the law.” City & Cty. of San Francisco v. Sheehan, 135 S. Ct. 1765, 1774

(2015) (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 743 (2011). Only when an officer’s conduct is

“objectively unreasonable,” meaning “no officer of reasonable competence could have made the

same choice in similar circumstances,” is he denied qualified immunity. Lennon v. Miller, 66 F.3d

416, 420-21 (2d Cir. 1995).

       Detective McLaughlin argues that he was not provided with any information that overcame

the presumption of veracity of Tina’s and Kenneth’s reports that it was Stora who broke into Tina’s

home, rather than Kenneth who broke into Stora’s home. Mem. of Law in Support of Defs.’ Mot.

for Summ. J. 7, ECF No. 48 (“Defs.’ Br.”). This is incorrect. Detective McLaughlin knew that

officers at the scene on April 27 “refused to arrest” Stora or even to search his bag, but rather

allowed him to enter the home, stating something to the effect of “He lives here. He can go.” See

Tina Police Report; Kenneth Police Report. Despite the fact that officers at the scene found no

probable cause to arrest (or even to search) Stora, Detective McLaughlin decided to arrest Stora

approximately two weeks later. This was not the type of “on-the-spot judgment[] in tense

circumstances” for which special deference would be due. See Lennon, 66 F.3d at 424.

       Second, Detective McLaughlin arrested Stora for burglarizing the same home which Stora

informed Detective McLaughlin was his home. McLaughlin Dep. 32:18-20, ECF No. 49-6. Upon

hearing this, McLaughlin did not “follow-up at all” or “ascertain if he actually lived there” Id.

32:18-25. Detective McLaughlin responds that he had previously investigated Tina’s and


                                                7
Kenneth’s complaints. After confirming with Stora’s mother by phone that Stora resided with her

rather than at the address he supposedly burglarized, Detective McLaughlin reasonably believed

that Stora did not live at the address in question. See Defs.’ 56.1 Stmts., ¶¶ 9, 17. However, Stora’s

mother, Joan Taylor, submitted an affidavit claiming that she never spoke by phone or in person

with Detective McLaughlin, never advised any law enforcement officer that her son resided at her

residence with her, and that her son was not living with her at the time. Taylor Aff. On summary

judgment, the facts must be viewed in the light most favorable to the non-moving party, so I cannot

agree with Detective McLaughlin that he heard from Stora’s mother that he lived at her residence,

or consequently, that probable cause to arrest Stora existed.

       Third, and most importantly, Detective McLaughlin knew about Stora’s orders of

protection against the complaining victims. The entire reason that Stora arrived at the 67th Precinct

was because Detective McLaughlin informed Stora that the police were arresting Tina and Kenneth

London for violating the order of protection and needed Stora to identify them. Stora Dep. 32:4-7;

Defs.’ 56.1 Stmts. ¶¶ 11-14.

       Considering the totality of the circumstances, neither probable cause nor arguable probable

cause to arrest Stora existed at the time of the arrest. Orders of protection against the complaining

victims certainly qualify as the type of “circumstances [that] raise doubts as to the person’s

veracity.” See Fabrikant, 691 F.3d at 216. Moreover, the amount of exculpatory evidence – the

fact that officers at the scene of the alleged burglary believed Stora to be a resident of the home

and refused to arrest him, and that Stora protested to Detective McLaughlin that he resided there

– is more than enough to determine that Detective McLaughlin did not “have knowledge or

reasonably trustworthy information sufficient to warrant a person of reasonable caution in the

belief that an offense has been committed,” Martinez, 202 F.3d at 634 (quotation marks omitted),




                                                  8
or that “the officer in question could [not] have reasonably believed that probable cause existed,”

Cerrone, 246 F.3d at 202-03.

          Moreover, Stora claims (and Detective McLaughlin disputes) that, “While in the holding

cell, Detective Carl McLaughlin punched the [p]laintiff in the back of the head and stated: ‘You

called my Lieutenant yesterday. You messed around with the wrong gang. Are you trying to get

me in trouble.’” Pl.’s 56.1 Counter-Stmts. ¶ 32. Crediting Stora’s version of events, Detective

McLaughlin arrested Stora, not because he reasonably believed Stora committed a crime, but

because of ill-will towards him.

   III.      Malicious prosecution claim

          To prevail on a malicious prosecution claim, a plaintiff must establish a “deprivation of

liberty . . . effected ‘pursuant to legal process.’” Singer, 63 F.3d at 117 (quoting Heck v. Humphrey,

512 U.S. 477, 484 (1994)). A plaintiff also must allege the four elements of malicious prosecution:

1) the defendant’s initiation of a criminal proceeding against plaintiff, 2) termination in plaintiff’s

favor, 3) lack of probable cause, and 4) actual malice. See Swartz v. Insonga, 704 F.3d 105, 111-

12 (2d Cir. 2013).

          While I find that Stora prevails on three out of four of the above elements, the Second

Circuit recently clarified the contours of the “favorable termination” element, such that it is now

definitively resolved against Stora. See Lanning v. City of Glens Falls, 908 F.3d 19, 28-29 (2d Cir.

2018). Under New York state law, the second prong may be satisfied if the plaintiff establishes that

“the prosecution terminated in a manner not inconsistent with plaintiff’s innocence.” Smith-Hunter

v. Harvey, 95 N.Y.2d 191, 198 (2000); see also Cantalino v. Danner, 96 N.Y.2d 391, 395-96

(2001). But Lanning held that federal law governs resolution of a Section 1983 malicious

prosecution claim and that, under federal law, the plaintiff must demonstrate that termination




                                                  9
affirmatively indicates his innocence.3 Lanning, 908 F.3d at 28-29. Specifically, “[p]roceedings

are ‘terminated in favor of the accused’ only when their final disposition is such as to indicate the

accused is not guilty.” Id. at 26 (quoting Singleton v. City of New York, 632 F.2d 185, 193 (2d Cir.

1980)) (emphasis added). The Singleton Court held that proof that the “prosecution terminated in

some manner indicating that the person was not guilty of the offense charged” is “essential.”

Singleton, 632 F.2d at 194-95. Applying this rule, the Second Circuit denied Lanning’s malicious

prosecution claim because “the charges against him ‘were dismissed’ at some point after a jury

trial, without specifying how or on what grounds,” and “[t]his vague allegation is consistent with

dismissal on any number of procedural or jurisdiction grounds, all of which fail to affirmatively

indicate innocence.” Lanning, 908 F.3d at 28. Further, “where a dismissal in the interest of justice

‘leaves the question of guilt or innocence unanswered [,] . . . it cannot provide the favorable

termination required as the basis for [that] claim.’” Id. at 28-29 (quoting Hygh v. Jacobs, 961 F.2d

359, 367-68 (2d Cir. 1992)).

        Stora similarly cannot produce any evidence to affirmatively establish his innocence. Stora

implicitly concedes this by arguing extensively on appeal that New York state law does not require

a plaintiff to prove that termination was indicative of innocence. Opp. 13-14. Moreover, while it

is undisputed that the criminal prosecution against Stora was “not dismissed on a speedy trial

violation, adjourned in contemplation of dismissal, or a result of the plaintiff’s Clayton motion [to

dismiss in the interests of justice],” Stora can only state that “[i]t was the Office of the District


3
  Previously, the Second Circuit had held that malicious prosecution claims under Section 1983 and New
York state law are “substantially the same.” Jocks, 316 F.3d at 134; see also Cornejo v. Bell, 592 F.3d 121,
129 (2d Cir. 2010) (“And § 1983, in recognizing a malicious prosecution claim when the prosecution
depends on a violation of federal rights, adopts the law of the forum state so far as the elements of the claim
for malicious prosecution are concerned.”). The Second Circuit revised this position in Lanning so that
“federal law defines the elements of a § 1983 malicious prosecution claim, and . . . a State’s tort law serves
only as a source of persuasive authority rather than binding precedent in defining these elements. Lanning,
908 F.3d at 25.


                                                      10
Attorney that moved to have the case dismissed and sealed” and that this “dismissal of the

complaint was not inconsistent with the plaintiff’s innocence.” Opp. 14 (emphasis added). This

does not satisfy the standard Lanning recently clarified, so I dismiss the claim.

   IV.      Excessive force claim

         The Supreme Court has held that, when evaluating whether force against a pretrial detainee

is actionable under the Due Process Clause, an inquiry into the subjective intent is no longer

necessary. The only relevant inquiry is an objective one: Whether the “the force purposely or

knowingly used against him was objectively unreasonable.” Kingsley v. Hendrickson, 135 S. Ct.

2466, 2473 (2015). Objective reasonableness is determined by the “‘facts and circumstances of

each particular case’” and is determined “from the perspective of a reasonable officer . . . including

what the officer knew at the time, not with the 20/20 vision of hindsight.” Id. (quoting Graham v.

Connor, 490 U.S. 386, 396 (1989)). A non-exclusive list of factors to consider includes: “the

relationship between the need for the use of force and the amount of force used; the extent of the

plaintiff's injury; any effort made by the officer to temper or to limit the amount of force; the

severity of the security problem at issue; the threat reasonably perceived by the officer; and

whether the plaintiff was actively resisting.” Id. While the standard is no longer whether the force

shocks the conscience, “Kingsley teaches that purposeful, knowing or (perhaps) reckless action

that uses an objectively unreasonable degree of force is conscience shocking.” Edrei v. Maguire,

892 F.3d 525, 536 (2d Cir. 2018) (emphasis in original).

         While Stora is not a typical pretrial detainee, because he was not awaiting trial, the due

process legal analysis applicable to pretrial detainees is more applicable to his situation than the

Fourth Amendment for excessive force in the course of arrest. See Edrei v. Maguire, 892 F.3d 525,

536 (2d Cir. 2018) (explaining that Kingsley did not draw a distinction between pretrial detainees

and non-detainees but rather between claims brought under the Eighth Amendment and the Fourth


                                                 11
Amendment). Nevertheless, for present purposes, the result is the same under either the Fourth or

Fourteenth Amendments. In either cause of action, the test is one of the necessity for, and the

objective reasonableness of, the use of force. In this case, a jury could find the alleged act of

Detective McLoughlin in punching Stora in the head once or twice was unreasonable. Indeed,

Detective McLoughlin has not chosen to defend his actions on the ground that they were

reasonably necessary under the circumstances. Moreover, Detective McLoughlin did not even

submit an affidavit opposing Stora’s motion for summary judging denying that he punched Stora,

nor was he asked about it at his deposition.

        “The extent of the plaintiff’s injury” factor weighs heavily against a finding of excessive

force. Stora’s claim is unlike Edrei, 892 F.3d at 538, where the plaintiffs “endured auditory pain,

migraines, tinnitus, and hearing loss, of varying degrees and duration,” which the Second Circuit found

to “fit comfortably on the spectrum of injuries that this Court has found sufficient to state a Fourteenth

Amendment violation. Stora admits that he did not report the alleged punch or resulting injury to

Central Booking or anyone else in police custody following his arrest. See Defs.’ 56.1 Stmts ¶¶ 30,

32-33. While Stora testified that he “immediately” went to see a doctor (“during the same week”)

for his head injury, Stora Dep. 112:21-24, his visit to the doctor on May 15, 2015 was to follow-

up on a prior nose fracture. May Med. R. Complaints of head pain or observations of a “lump” or

other abnormalities on the head are absent from the physician’s documentation of that visit. See

id. On December 30, 2015, seven and a half months after the incident, Stora visited a medical

practice seeking pain management treatment primarily for his lower back and knee. Dec. Med. R.

Again, no reports of head pain or other head-related symptoms are documented. Id.

        In response to a question at his deposition of what injury he has suffered from the alleged

assault, Stora testified: “I get blackouts . . . I got anxiety, you know, stuff like that, you know, I

have this very bad, you know, this guy left this bad odor and taste, you know, that when I hear the


                                                   12
word ‘police’ I think about things, like this guy is really a bad guy.” Stora Dep. 91:4-16. Then, in

a sworn letter filed over a year following his deposition, Stora claims, among other symptoms, that

“[s]ince the date of the incident of May 12, 2015 . . . [he] has been having headaches and chronic

back pain . . . [and] is taking . . . . medicine . . . for the [p]ain.” Ltr., ECF No. 54 (emphasis added).4

This is not only inconsistent with his failure to tell any medical personnel who he saw following

the alleged incident and a physician who he had seen as late as December 2015, but none of the

symptoms he described are accompanied by any evidence in the medical records or expert

testimony.

        Particularly apposite here is Judge Bianco’s opinion in Davenport v. County of Suffolk,

2007 WL 608125, at *9 (E.D.N.Y. Feb. 23, 2007). The plaintiff there described the injury caused

by officers allegedly banging his head on top of a police vehicle during arrest as only a “bump on

the head” and put forth no medical evidence in support. Judge Bianco nevertheless allowed the

plaintiff to amend his complaint to assert a claim of excessive force because he could not “find

that such an amendment would be futile as a matter of law.” Judge Bianco observed, “A jury may

consider the lack of serious injury as evidence that the implemented force was not excessive, and

may weigh it against Davenport’s testimony, but that does not mean that there are no circumstances

under which Davenport can prevail.” Id. at *11. Cf. Santiago v. City of Yonkers, 2015 WL 6914799,

at *9 (S.D.N.Y. Oct. 30, 2015), (“While failure to seek medical treatment and lack of demonstrable

injury are not fatal to an excessive force claim, the lack of evidence is not helpful to plaintiff in

sustaining the court’s belief that a reasonable jury could return a verdict in his favor.”).




4
 The letter would not be admissible to supplement Stora’s deposition testimony. Nevertheless, I cite it here
because the gross exaggeration goes to the credibility of his claim that he was even assaulted.


                                                    13
                                        CONCLUSION

       Defendants’ motion for summary judgment is granted as to the malicious prosecution claim

against Detective McLoughlin and denied as to the false arrest and excessive force claims against

Detective McLoughlin. Summary judgment is granted in the defendants’ favor as to all claims

against the City of New York and Officer “John Doe.”

                                                           SO ORDERED.

                                                           Edward R. Korman
Brooklyn, New York                                         Edward R. Korman
April 18, 2019                                             United States District Judge




                                               14
